Order filed, July 22, 2016.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-16-00222-CV
                                  ____________

                             OMAR VALDES, Appellant

                                         V.

                             WHATABURGER, Appellee


                    On Appeal from the 55th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-57179


                                     ORDER

      The reporter’s record in this case was due June 15, 2016. The court has not
received a request to extend time for filing the record. The record has not been
filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

      We order Gina Wilburn, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM